DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 12/10/2021. Claims 1-20 are pending of which claims 15-20 are amended 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parvataneni US 2020/0366733 and further in view of Singuru US 2019/0384655 and Remington US 2020/0250323.

["According to an exemplary embodiment, the lifecycle management service may automatically instantiate or startup a virtual network device based on the receipt of a domain name service (DNS) request. ", ¶22]
notifying a orchestrator system of data associated with the domain name system request; 
["Ingress device 206 may receive application service request(s) 303 and forward the application service request(s) 303 to orchestrator 202, and in turn, orchestrator 202 may provide the application service request(s) 303 to controller 204. Alternatively, according to another exemplary scenario, although not illustrated, orchestrator 202 may not receive the application service request(s) 303, and ingress device 206 may send the application service request(s) 303 to controller 204. ", ¶49]
provisioning a function on a serverless function node based on the domain name system request; 
["As previously described, the lifecycle management service may provide for the instantiation or start-up of an application service or a microservice based on received DNS requests. In contrast to existing approaches that require a manual start-up, the lifecycle management service may perform the instantiation as an automated process. ", ¶72]
providing a response to the domain name system request; and
["FIGS. 9A and 9B are diagrams illustrating still another exemplary process of the lifecycle management service. For example, the process relates to an automated instantiation of an application service or a microservice, as described herein. Referring to FIG. 9A, according to an exemplary scenario, assume that end device 180 transmits a DNS request 902 that is received via access/core/external networks 520. Access/core/external networks 520 may include a DNS (not illustrated), which may direct the DNS request 902 to DNS 802. DNS 802 may resolve the DNS request and provide a DNS response 904, which includes the DNS resolution, to end device 180. Additionally, in response to receiving DNS request 902, DNS 802 may transmit a request 906 to orchestrator 202. Request 906 may indicate an application service or a microservice that is associated with the DNS request 902 (e.g., based on a domain name, a server name, etc.). Request 906 may also indicate a network address (e.g., an Internet Protocol (IP) address, etc.) of end device 180 from which DNS request 902 originated. Orchestrator 202 may store this end device information 910. ", ¶75]

 routing an application programming interface request associated with the domain name system request to the serverless function node(¶75 teaches receiving of DNS request and DNS response. ¶s96-98 teaches the same additionally describing the instantiation of a service on a MEC device to serve the request, the instantiation of a service implies such service is created to handle the request when actual Application request is made after the client 180 receives the DNS response of ¶75).
["FIGS. 9A and 9B are diagrams illustrating still another exemplary process of the lifecycle management service. For example, the process relates to an automated instantiation of an application service or a microservice, as described herein. Referring to FIG. 9A, according to an exemplary scenario, assume that end device 180 transmits a DNS request 902 that is received via access/core/external networks 520. Access/core/external networks 520 may include a DNS (not illustrated), which may direct the DNS request 902 to DNS 802. DNS 802 may resolve the DNS request and provide a DNS response 904, which includes the DNS resolution, to end device 180. Additionally, in response to receiving DNS request 902, DNS 802 may transmit a request 906 to orchestrator 202. Request 906 may indicate an application service or a microservice that is associated with the DNS request 902 (e.g., based on a domain name, a server name, etc.). Request 906 may also indicate a network address (e.g., an Internet Protocol (IP) address, etc.) of end device 180 from which DNS request 902 originated. Orchestrator 202 may store this end device information 910.", ¶75]
[“In block 1205, a DNS request may be received from an end device. For example, MEC device 117 of MEC network 115 may receive a DNS request from end device 180 via a MEC DNS.”, ¶96]

[“In block 1210, radio network information of the end device may be obtained. For example, MEC device 117 may obtain radio network information of end device 180 based on an RNIS.”, ¶97]

[“In block 1215, a MEC application service or microservice may be selected to instantiate based on the DNS request. For example, MEC device 117 may determine the MEC application service or microservice to be instantiated based on the DNS request.”, ¶98]

Parvataneni teaches an orchestrator deploying serverless function nodes but does not explicitly teach that the orchestrator itself is serverless, an thus does not teach a serverless orchestrator system.  Singuru in the same field of endeavour teaches a system for a serverless computing environment. Singuru teaches a serverless orchestrator system.
["Disclosed herein is a method for processing data in a serverless computing environment, comprising a plurality of serverless computing platforms. The method comprises receiving, by a serverless orchestrator, information related to each of one or more functions associated with each of the plurality of serverless computing platforms. The information comprises capability of the one or more functions to perform a set of operations when an event is triggered. Further, the method comprises receiving data, to be processed, from one or more data sources associated with the serverless orchestrator.", ¶7]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parvataneni with a serverless orchestrator as taught by Singuru. The reason for this modification would be to provide an orchestrator that is easily deployed and easily scalable.
Parvataneni/Singuru do not teach notifying a load balancer regarding the serverless function node operating the function. Remington in the same field of endeavor teaches system for containerized service orchestration. Remington teaches notifying a load balancer regarding the serverless function node operating the function.
["Meanwhile, after receiving the initial request for the home page, the orchestrator 102 determines which application instance to instantiate in a secure container 103 and sets up a WebSocket connection to this instance (using for example another key). The orchestrator in its return of the initial page to the load balancer 106 can also include an identifier of this remote application instance so that the web server 101 can direct further requests to the correct secure container. Once both WebSocket connections have been made--to the local application 105 and to the secure container running the remote application instance 103--then the orchestrator can act as the signal server. A negotiation can then take place between the local application 105 (performed as a result of executing the logic on the initial or subsequent pages) and the secure container 103 for the WebRTC connection using the orchestrator 102 as the broker. This negotiation generally succeeds (subject to servers going offline) because the orchestrator has working (WebSocket) connections to both parties. ", ¶36]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Parvataneni/Singuru with notification of the load balancer regarding the function node operating. The reason for this modification would to information on the instances of a function that are available for the load balancer to assign to fulfill request from clients.
Regarding claims 2, 9 and 16 Parvataneni teaches wherein the domain name system request is received from one of an internal entity or an external entity.
[" FIG. 1 is a diagram illustrating an exemplary environment 100 in which an exemplary embodiment of the lifecycle management service may be implemented. As illustrated, environment 100 includes access networks 105-1 through 105-Z (referred to collectively as access networks 105, and individually or generally as access network 105), MEC network 115-1 through 115-1+R+S+T+U+V (referred collectively as MEC networks 115, and individually or generally as MEC network 115), a core network 120, and an external network 125. Access network 105 includes access devices 107. MEC network 115 includes MEC devices 117. Core network 120 includes core devices 122. External network 125 includes external devices 127. Environment 100 further includes end devices 180-1 through 180-W (referred to collectively as end devices 180, and individually or generally as end device 180). ", ¶24]

Regarding claims 3, 10 and 17 Parvataneni teaches after the function on the serverless function node performs an operation based on the application programming interface request, removing the function from the serverless function node.
["Referring to FIG. 3D, controller 204 may manage the VND lifecycle for the application service or the microservice based on the received response 321. For example, controller 204 may select host(s) 210 and VND(s) 215 that are targeted for termination. Controller 204 may generate and transmit a state request 325 to those targeted host(s) 210, and in response to receiving state request 325, host 210 may terminate the appropriate VND 328.", ¶58]

Regarding claims 5, 12 and 19, Parvataneni teaches wherein the data associated with the domain name system request is used by an algorithm on a serverless orchestrator to spin up the function on the serverless function node.
[“FIG. 12 illustrates an exemplary process 1200 of the lifecycle management service, however, according to other embodiments, process 1200 may include additional operations, fewer operations, and/or different operations than those illustrated in FIG. 12, and described herein. For example, MEC device 117 may use other information (e.g., load balancing information, performance information, and/or monitoring information) for performing one or more of the steps (e.g., determining whether to instantiate, selecting a host, etc.), as described herein.”, ¶101]

Regarding claims 6, 13 and 20, Parvataneni teaches, wherein the data comprises one or more parameters associated with characteristics of a workload to be performed by the function on the serverless function node.
["Fields 705-720 may store data similar to the data previously described in relation to fields 405-420 of FIG. 4. Load balance threshold field 725 may store data indicating utilization and/or load threshold values pertaining to hosts 210, controllers 204, and/or other types of MEC devices 117 or components thereof (e.g., VNDs 215, etc.) that provide the application service or the microservice. Health/security field 730 may store rules or policies pertaining to the presence or absence of health or security-related issues and MEC devices 117 (e.g., hosts 210, VNDs 215, etc.). Performance threshold field 735 may store data indicating threshold values pertaining to performance metrics (e.g., packet loss, throughput, bandwidth, latency, etc.) in relation to communication and application service/microservice performance. ", ¶69]

Regarding claims 7 and 14, the combination of Parvataneni/Singuru/Remington teaches wherein: the receiving of the domain name system request is performed by a domain name server;
[Parvataneni,"Additionally, in response to receiving DNS request 902, DNS 802 may transmit a request 906 to orchestrator 202. ", ¶75]
 the notifying of the serverless orchestrator system is performed by the domain name server; 
[Parvataneni,"Additionally, in response to receiving DNS request 902, DNS 802 may transmit a request 906 to orchestrator 202. ", ¶75]
the provisioning of the function on the serverless function node is performed by the serverless orchestrator system; 
[Parvataneni,"In response to obtaining the RNI, orchestrator 202 may select a suitable controller 204 to instantiate the application service or the microservice 915 to be used to service end device 180 based on the location of end device 180 and/or other RNI. As illustrated, orchestrator 202 may generate and transmit a state request 917 to controller 204. State request 917 may indicate the application service or the microservice to instantiate. ", ¶76]

the notifying of the load balancer regarding the serverless function node operating the function is performed by the serverless orchestrator system; 
[Remington, "Meanwhile, after receiving the initial request for the home page, the orchestrator 102 determines which application instance to instantiate in a secure container 103 and sets up a WebSocket connection to this instance (using for example another key). The orchestrator in its return of the initial page to the load balancer 106 can also include an identifier of this remote application instance so that the web server 101 can direct further requests to the correct secure container. Once both WebSocket connections have been made--to the local application 105 and to the secure container running the remote application instance 103--then the orchestrator can act as the signal server. A negotiation can then take place between the local application 105 (performed as a result of executing the logic on the initial or subsequent pages) and the secure container 103 for the WebRTC connection using the orchestrator 102 as the broker. This negotiation generally succeeds (subject to servers going offline) because the orchestrator has working (WebSocket) connections to both parties. ", ¶36]

the providing of the response to the domain name system request is performed by the domain name server; and
[Parvataneni,"DNS 802 may resolve the DNS request and provide a DNS response 904, which includes the DNS resolution, to end device 180. ", ¶75]

 the routing of the application programming interface request associated with the domain name system request to the serverless function node is performed by a load balancer.
[Parvataneni," Load balancer 505 may include logic that distributes traffic among controllers 204 and associated hosts 210 and VNDs 215. Load balancer 505 may also include logic that provides DNS load balancing.", ¶63]

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parvataneni/Singuru/Remington  as applied to claims 1 8 and 15  above, and further in view of Piercey US 2020/0401452.
Regarding claims 4, 11 and 18, Parvataneni/Singuru/Remington do not teach providing the response to the domain name system request after the function is provisioned on the serverless function node. Piercey in the same field of endeavour teaches a system for orchestration of containerized service network. Piercey teaches providing the response to the domain name system request after the function is provisioned on the serverless function node.
["As shown in FIG. 4A, data center 420A may allocate or create container 442.1 and storage volumes 444.1-444.2 in response to the request from client 404. Once these have been created, local orchestrator 422 may send a response to resource manager 406, and web services 409 of global orchestrator 402 may then send a reply to client devices 404 to confirm creation of container 442.1 and storage volumes 444.1-444.2, which may be used by an application executing within the system of FIG. 4A. In some cases, storage volumes 444.1-444.2 may be attached to or otherwise used by container 442.1 during execution of this application. ", ¶73]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Paravananteni/Singuru/Remington with the teaching of sending a response after a container/function is deployed, t send a DNS response after an instance of a service is added. The reason for this modification would be to ensure that there are sufficient resources to fulfill a request from a client. 
	

Applicant Remarks

Applicant amendments to claims 15-20 have overcome prior 101 rejections, such rejection are withdrawn.
Applicant argues with respect to claims 1, 8 and 16 that Parvananteni does not teach routing an application programming interface request associated with the domain name system request to the serverless function node. The applicant argues that the cited paragraph of Parvananteni do not teach routing of any request associated with the DNS request to the serverless function node. The examiner agrees that ¶76 does not explicitly teach routing an API request associated with the DNS request. However the examiner contends that Parvananteni in at least ¶75 implies such a second request, being an application request and further in association with the DNS request. The examiner contends that a DNS request made by an end device and the DNS response sent to the end device as discussed in ¶75 implies a subsequent request will be made by the end device using the IP address returned as part of the DNS response of ¶75. Further as discussed in ¶s96-98 which describes the instantiation of a service in response to the DNS request. 
The applicant further argues that claims 4, 11 and 18 are allowable for the alleged deficiencies of claim 1 , 8 and 15.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456